                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Tanya N. Lewis, Esq.
                                                           Nevada Bar No. 8855
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway
                                                       4   Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       5   Telephone: 702.784.5200
                                                           Facsimile: 702.784.5252
                                                       6   Email: kdove@swlaw.com
                                                                  tlewis@swlaw.com
                                                       7
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.
                                                       8   (incorrectly named as Wells Fargo Financial
                                                           National Bank)
                                                       9
                                                                                        UNITED STATES DISTRICT COURT
                                                      10
                                                                                               DISTRICT OF NEVADA
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           CODY M. BUNGANICH,
Snell & Wilmer




                                                      13                                                        Case No. 2:19-cv-00513-RFB-VCF
                    Las Vegas, Nevada 89169




                                                                                 Plaintiff,
                         LAW OFFICES




                                                                                                                STIPULATION AND ORDER TO
                          702.784.5200




                                                      14
                                                           vs.                                                  EXTEND DEADLINE FOR WELLS
                               L.L.P.




                                                      15                                                        FARGO TO RESPOND TO
                                                           WELLS FARGO FINANCIAL NATIONAL                       PLAINTIFF’S MOTION FOR
                                                      16   BANK,                                                STATUS CONFERENCE

                                                      17                         Defendant.                    (FIRST REQUEST)

                                                      18

                                                      19          It is hereby stipulated by and between Plaintiff Cody M. Bunganich (“Plaintiff”), through
                                                      20   his attorney, Mitchell D. Gliner, and Defendant Wells Fargo Bank, N.A. (incorrectly sued as Wells
                                                      21   Fargo Financial National Bank)(“Wells Fargo”), through its attorneys, the law firm of Snell &
                                                      22   Wilmer L.L.P., as follows:
                                                      23          In the interest of conserving client and judicial resources, Plaintiff and Wells Fargo
                                                      24   stipulate and agree that Wells Fargo shall have an extension until September 3, 2019, in which to
                                                      25   file its response to Plaintiff’s Motion for Status Conference (“Motion”) [ECF No. 20].
                                                      26   //
                                                      27   //
                                                      28   //
                                                       1          This is the first request for an extension of time to respond to the Motion and is not
                                                       2   intended to cause any delay or prejudice to any party, but is intended so that the parties can
                                                       3   continue to negotiate the terms of the settlement agreement with the intent of arriving at a final
                                                       4   agreement before September 3, 2019.
                                                       5
                                                           Dated: August 20, 2019                            Dated: August 20, 2019
                                                       6
                                                                SNELL & WILMER L.L.P.                               OFFICE OF MITCHELL D. GLINER
                                                       7

                                                       8
                                                            By: /s/ Tanya N. Lewis                              By: /s/ Mitchell D. Gliner
                                                       9        Kelly H. Dove (NV Bar No. 10569)                    Mitchell D Gliner (NV Bar No. 3419)
                                                                Tanya N. Lewis (NV Bar No. 8855)                    3017 W Charleston Blvd Ste 95
                                                      10        3883 Howard Hughes Parkway                          Las Vegas, NV 89102-1928
                                                                Suite 1100                                          702-870-8700
                                                      11        Las Vegas, Nevada 89169                             Fax: 702-870-0034
                                                                Attorneys for Defendant Wells Fargo
                                                      12        Bank, N.A.                                         Attorney for Plaintiff Cody M. Bunganich
             3883 Howard Hughes Parkway, Suite 1100




                                                                (incorrectly named as Wells Fargo
Snell & Wilmer




                                                      13        Financial National Bank)                        (e-signed with permission)
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                                                         ORDER
                                                      15

                                                      16          IT IS ORDERED THAT Wells Fargo’s time to respond to Plaintiff’s Motion shall be
                                                      17
                                                           extended to on or before September 3, 2019.
                                                      18

                                                      19   IT IS SO ORDERED.

                                                      20
                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                      21
                                                                                                         DATED August 23 , 2019.
                                                      22
                                                           Respectfully submitted by:
                                                      23
                                                           SNELL & WILMER L.L.P.
                                                      24
                                                           /s/ Tanya N. Lewis
                                                      25   Kelly H. Dove (NV Bar No. 10569)
                                                           Tanya N. Lewis (NV Bar No. 8855)
                                                      26   3883 Howard Hughes Parkway
                                                           Suite 1100
                                                      27   Las Vegas, Nevada 89169
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.
                                                      28   (incorrectly named as Wells Fargo Financial National Bank)


                                                                                                          -2-
                                                       1

                                                       2                                    CERTIFICATE OF SERVICE

                                                       3            I hereby certify that on this date, I electronically filed the foregoing STIPULATION AND

                                                       4   ORDER TO EXTEND DEADLINE FOR WELLS FARGO TO RESPOND TO

                                                       5   PLAINTIFF’S MOTION FOR STATUS CONFERENCE with the Clerk of the Court for the U.

                                                       6   S. District Court, District of Nevada by using the Court’s CM/ECF system. Participants in the case

                                                       7   who are registered CM/ECF users will be served by the CM/ECF system.

                                                       8            DATED: August 20, 2019
                                                       9
                                                                                                        /s/ Susan Ballif
                                                      10                                                An Employee of Snell & Wilmer L.L.P.
                                                           4831-3156-1377
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                         -3-
